UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
JUSTIN SATHUE,                         :           20cv1968(DLC)
                                       :
                         Plaintiff,    :               ORDER
               -v-                     :
                                       :
EQUIFAX INFORMATION SERVICES LLC,      :
CITIGROUP INCORPORATED, FIRST DATA     :
CORP., and LEXISNEXIS RISK SOLUTIONS, :
LLC,                                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was removed from New York State Court on March

5, 2020.   On March 10, 12, and 13, 2020, defendants Equifax

Information Services, First Data Corp., and Citigroup

Incorporated each filed a motion to dismiss the complaint

(collectively, the “March Motions to Dismiss”) pursuant to Rule

12(b)(6), Fed. R. Civ. P.   An Order of March 17 advised

plaintiff that he may file an Amended Complaint or oppose the

March Motions to Dismiss by April 10, 2020.   On March 20,

defendant LexisNexis Risk Solutions, LLC filed a letter

representing that plaintiff intended to file an Amended

Complaint in accordance with the March 17 Order.    An Order of

March 24 directed counsel for plaintiff or plaintiff proceeding

pro se to file a Notice of Appearance by April 3.    On April 3,
plaintiff filed a pro se Notice of Appearance and Consent to

Receive Electronic Service.   Accordingly, it is hereby

     ORDERED that, pursuant to the April 1, 2020 Standing Order

issued by Chief Judge McMahon, the plaintiff, so long as he is

proceeding pro se and until further order of the Court, may

submit any filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.   The plaintiff is

required to adhere to the following instructions:

     •   Documents must be in PDF format, no larger than 10
         megabytes;
     •   Documents must be attached to the email;
     •   Documents must be signed by the plaintiff by either
           a) signing by hand and then scanning the document;
           b) signing electronically using a digital signature; or
           c) by typing: “s/[Plaintiff’s Name];”
     •   The email and attached documents must contain the filer’s
         name, address, and telephone number;

     •   The subject line of the email must read “PRO SE FILING -
         20cv1968.”

The plaintiff is advised that this email address is solely for

submitting attached PDF documents for filing.      Any additional

comments, questions, correspondence, or other messages in the

email will be disregarded.

     IT IS FURTHER ORDERED that so long as plaintiff is

proceeding pro se, he should direct questions regarding



                                 2
electronic filing to the Pro Se Intake Unit, available by phone

at (202) 805-0175.

     IT IS FURTHER ORDERED that the plaintiff, so long as he is

proceeding pro se, may not submit any documents or send any

emails directly to this Chambers.   The Court will disregard any

communications made directly to this Chambers.

     IT IS FURTHER ORDERED that if the plaintiff is unable to

send documents by email, he may continue to submit documents by

regular mail or through the drop box located in the lobby of the

U.S. Courthouse at 500 Pearl Street, New York, New York, or the

U.S. Courthouse at 300 Quarropas Street, White Plains, New York.

     IT IS FURTHER ORDERED that failure to comply with any of

the terms of this Order may constitute grounds for the denial of

relief, dismissal of the action, or such other action as may be

just in the circumstances.

     IT IS FURTHER ORDERED that counsel for Equifax Information

Services LLC shall serve on the plaintiff a copy of this Order.


Dated:    New York, New York
          April 6, 2020


                               __________________________________
                                          DENISE COTE
                                  United States District Judge




                                3
